            Case 1:18-cv-02567-BAH Document 1 Filed 11/07/18 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                       )
6824 Lexington Avenue                                )
Los Angeles, CA 90038                                )
                                                     )
BUZZFEED, INC.,                                      )
111 East 18th Street, 13th Floor                     )
New York, NY 10003                                   )
                                                     )
       Plaintiffs,                                   )
                                                     )
       v.                                            )       Case No. 18-2567
                                                     )
FEDERAL BUREAU OF INVESTIGATION,                     )
935 Pennsylvania Avenue, NW                          )
Washington, DC 20535-0001                            )
                                                     )
       Defendant.                                    )


                                          COMPLAINT

       1.      Plaintiffs JASON LEOPOLD and BUZZFEED, INC. file this Freedom of

Information Act suit to force Defendant FEDERAL BUREAU OF INVESTIGATION to

disclose certain files relating to an investigation conducted by Defendant.

                                            PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED, INC. are members of the media

and made the FOIA request at issue in this case.

       3.      Defendant FEDERAL BUREAU OF INVESTIGTION is a federal agency subject

to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.
            Case 1:18-cv-02567-BAH Document 1 Filed 11/07/18 Page 2 of 3




       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                             FOIPA REQUEST NO.: 1418186-000

       6.      On October 4, 2018, Plaintiffs requested from Defendant the following

investigative records: (1) “A copy of the final report sent to the White House and the Senate

Judiciary Committee on either October 3 or October 4, 2018 on Supreme Court nominee Brett

Kavanaugh”; and (2) “All interview notes; investigative notes; FD-302s relating or referring to

the FBI investigation into allegations leveled against Mr. Kavanaugh.” A true and correct copy

of that correspondence is annexed hereto as Exhibit A (“Request”).

       7.      The same day, Defendant acknowledged receipt of the Request and assigned it

FOIPA Request No.: 1418186-000. A true and correct copy of that correspondence is annexed

hereto as Exhibit B (“Acknowledgment”).

       8.      The same day, Defendant also granted expedited processing pursuant to 28 C.F.R.

§ 16.5(e)(1)(ii) because Plaintiffs provided sufficient information demonstrating an “urgency to

inform the public about an actual or alleged federal government activity.” A true and correct

copy of that correspondence is annexed hereto as Exhibit C.

       9.      In addition to granting expedited processing, that same day Defendant also

informed Plaintiffs unusual circumstances applied to the processing of the Request. A true and

correct copy of that correspondence is annexed hereto as Exhibit D.

       10.     As of the date of this Complaint, Defendant has not provided a determination or

produced any records within the relevant statutory timelines.

       11.     Because Defendant has failed to adhere to certain statutory mandates regarding

timeliness in responding to the Request, Plaintiffs are deemed by statute to have fulfilled the

administrative exhaustion requirement.




                                               -2-
         Case 1:18-cv-02567-BAH Document 1 Filed 11/07/18 Page 3 of 3




                            COUNT I – VIOLATION OF FOIA

      12.     The above paragraphs are incorporated herein.

      13.     Defendant is an agency subject to FOIA.

      14.     Plaintiffs made a FOIA request to Defendant for agency records of Defendant.

      15.     One or more of the requested records are not exempt from disclosure.

      16.     Defendant has failed to produce the requested records.

WHEREFORE, Plaintiffs ask the Court to:

         i.   Order Defendant to conduct a reasonable search for records and to produce all

              non-exempt requested records;

        ii.   Award Plaintiffs attorney fees and costs; and

       iii.   Enter any other relief the Court deems appropriate.

DATED: November 7, 2018

                                                    Respectfully Submitted,

                                                    /s/ Matthew L. Schafer

                                                    Attorney for Plaintiffs

                                                    Matthew Schafer (D.C. Bar 1008728)
                                                    BUZZFEED, INC.
                                                    111 East 18th Street, 14th Floor
                                                    New York, NY 10003
                                                    Tel.: (646) 798-0693
                                                    Fax: (212) 431-7461
                                                    Matthew.Schafer@BuzzFeed.com




                                              -3-
